SOMERVILLE, J.
Mary Bell Johnson, spinster, about 70 years of age, died intestate in 1907, leaving as her sole heirs at law the children of her deceased sister, Chilnissa Stroup. The bill is filed by two of said Mary Bell’s nieces against other nieces and a nephew for the purpose, among other things, of selling for distribution certain lands which their grandfather Rowland Johnson, left by will to his children, Helen W., Richard, Martha, and the said Mary Bell, all now deceased, and which the bill avers now belong in equal part to the several heirs of Chilnissa Stroup; and also for the purpose of nullifying, because of alleged undue influence exerted by the grantee upon the grantor, two certain deeds made by said Mary Bell Johnson to Robert A. Stroup, her said nephew; and conveying to him the said lands. Under the terms of Rowland Johnson’s will, the four devisees named took the lands in fee simple after the death of their mother; and thereafter, by the successive deaths of the other three devisees, intestate, Mary Bell owned at the time of her death, as we tentatively estimate,- an undivided five-eighths interest in the lands, and the children of her deceased sister, Chilnissa Stroup, owned the remaining three eighths.
*243The point of controversy, so far as we need notice on this appeal, is upon the alleged invalidity of the deeds of conveyance by Avhich Bobert A. Stroup acquired the interest of his aunt, the said Mary Bell Johnson, and thereby defeated its descent to him and his sisters in equal part. The bill charges that, Avith this design, he first induced his aged aunt, who was left alone after the death of her last sister, to leave her home and take up her abode Avith him and his wife; and that, after she had become dependent upon him for shelter and support — she being feeble in mind and body, and he being strong and domineering — he successively procured from her the two conveyances referred to by the exercise of an undue influence over her mind and volition, the one shortly after she moved into his home, and the other but a feAV days before her death. The consideration named in the first deed Avas $100 in money, love and affection for the grantee, and his giving her a home with him for the rest of her life; the second deed was on its face a deed of gift.
The evidence is quite voluminous. We have examined it Avith assiduous care, and have considered it impartially and in the light of the arguments of counsel on both sides. A detailed discussion would be useless, and a statement of our conclusions must suffice.
We are not disposed to take the vieAV urged by appellees that the evidence shows such confidential relations between grantor and grantee as would place upon the latter the burden of exculpating himself from the charge of exerting undue influence upon the grantor. But, Avherever the burdén of proof may be placed, we cannot escape the conclusion that the aunt made her home with the nepheAV, and abode there, of her OAvn free choice; that she did not wish her nieces to have her property; that she did wish her nephew to have it; that *244she realized, that the remainder of her life would be of short duration; and that she voluntarily, without fear, force, threats, or persuasion, executed the deeds-to her nephew in accordance with her previously formed wish and purpose, .with an intelligent perception of her own limited needs, and with a full understanding' of the nature and effect of her acts. Under such conditions it becomes immaterial what the. consideration was, and immaterial that she did not seek and obtain independent advice, there was no pretense that she was getting from the grantee the fair value of the property, and she evidently had no expectation of doing so. What she did-was, as it-clearly seems, the natural and unaided result of her environment and her previous sentiments, and there"’is nothing in the evidence to support the charges that it was the result of any undue influence.
Courts of equity will be astute to discover the signs of fraud, imposition, and unfair dealing, and eager to thwart their evil ends. But in doing so they must be extremely careful not to interfere with that right of free disposal which inheres in the ownership of property, and not to defeat the uncoerced wishes of its owner. As declared by Lord Brougham in Hunter v. Atkins, 3 Myl. & K. 113, if, under the conditions here exhibited, “a deed so prepared and executed is to be set aside, few assuredly, of the acts of men dealing with their own affairs are safe; and the law which enables all who are of sound mind to dispose of their property, no longer exists but in name.”
It may be that the nephew by his kindness and attentions won the affection of his aunt, and that he anticipated a substantial reward therefor; but, even so, such an influence is not imdue, and its consequences are not obnoxious to the law. “The influence which suf*245fices for the avoidance of a conveyance cannot proceed alone from sympathy or affection for the grantee, but is such as dominates the grantor’s Avill and coerces it to serve the Avill of another in the act of conveying.”—Adair v. Craig, 135 Ala. 332, 335, 33 South. 902, 903; Burney v. Torrey, 100 Ala. 157, 168, 14 South. 685, 46 Am. St. Rep. 33; Mackall v. Mackall, 135 U. S. 167, 10 Sup. Ct. 705, 34 L. Ed. 84.
We are clearly of the opinion that the learned chancellor erred in annulling and setting aside the deeds in question, and that they must be upheld as the free acts of the grantor, Mary Bell Johnson.
It folloAVS, of course, that Robert A. Stroup, the grantee, is not entitled to compensation for any money expended, or obligation incurred, on behalf of the grantor. ■ The decree of the chancellor Will be reversed, and a decree Avill be here rendered denying the cancellation of the two deeds from Mary Bell Johnson to R. A. Stroup, as prayed for in the bill; and holding that the interest of Mary Bell Johnson passed by said deeds to said Stroup, and should be allotted to him upon, distribution among the joint oAvners.
The exact fractional interests of the several cotenants Avill be ascertained and declared by the chancery court' in its final decree. The other provisions of the decree appealed from will be adopted and incorporated in this decree.
Reversed and rendered.
All the Justices concur.